Citation Nr: 1334580	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  11-06 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received with respect to whether character of discharge is a bar to disability benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The appellant had active duty service September 1968 to January 1974, with 391 days of time lost during that time frame.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  Previously, per a June 1974 administrative decision by the Little Rock RO, the Veteran's character of discharge was determined to be under dishonorable conditions; therefore, the current appeal is characterized as one of new and material evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated he wished to have a Travel Board hearing in conjunction with his appeal on his February 2011 substantive appeal.  He was scheduled to attend such a hearing in February 2012, but that hearing was rescheduled prior to being held, at his request, due to inclement weather.

Thereafter, he was rescheduled for a hearing in August 2012.  On the day of his scheduled hearing, he called the RO and informed the point of contact that he had struck a deer on the way to his hearing, and would be unable to attend that day.  He again requested that his hearing be rescheduled.  

The Board finds that the Veteran has shown good cause for failing to appear at the August 2012 hearing.  38 C.F.R. § 20.704(d) (2013).  As such, a remand is required.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with applicable procedures.  All notice letters and other documentation concerning the scheduling should be associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

